ITEMID: 001-23983
LANGUAGEISOCODE: ENG
RESPONDENT: CZE
BRANCH: ADMISSIBILITY
DATE: 2004
DOCNAME: HORČÍKOVÁ v. THE CZECH REPUBLIC
IMPORTANCE: 4
CONCLUSION: Inadmissible
TEXT: The applicant, Mrs Dagmar Horčíková, is a Czech national who was born in 1959 and lives in Prague 6. She was represented before the Court by Mr O. Choděra, a lawyer practising in Prague 1. The respondent Government were represented by their Agent, Mr V. Schorm.
The facts of the case, as submitted by the parties, may be summarised as follows.
On 28 January 1998 the applicant lodged an action with the Prague 5 District Court (obvodní soud) against a private entrepreneur, seeking the payment of CZK 29,858 (EUR 913.23). The action reached the court on 30 January 1998.
On 9 February 1998 the District Court invited the applicant to pay the court fees, which he did. The proof of this payment was notified to the District Court on 19 February 1998.
On 24 February 1998 the court requested an excerpt from the Register of Trades (živnostenský rejstřík) concerning the defendant's business activities, which was submitted on 10 March 1998.
On 20 March 1998 the applicant's claim was sent to the defendant.
On 10 April 1998 the Prague 5 District Court found that the defendant had his permanent address within the Prague 6 district and, on 4 August 1998, it transferred the action, for territorial reasons, to the Prague 6 District Court.
By a payment order (platební rozkaz) of 25 August 1998, the District Court ordered the defendant to pay the sum claimed by the applicant, including the default interest. According to the Government, the payment order was issued on 28 August 1998.
The defendant did not appeal and the order became effective on 23 September 1998.
On 9 November 1998 the applicant requested the execution of the payment order by means of the sale of the defendant's movable property. The applicant's request was notified to the District Court on 12 November 1998.
By letter of 18 November 1998, notified, according to the applicant, on 22 December 1998, the District Court invited the applicant's lawyer to submit his power of attorney and to pay the court fees. The power of attorney and proof of payment of the fees reached the court on 28 and 29 December 1998 respectively.
On 30 December 1998 the District Court ordered the execution of the payment order. On 11 January 1999 the order was notified to the applicant's lawyer who, on 29 March 1999, and upon the District Court's request, returned it for rectification of the date from which the default interest had to be paid to the applicant.
On 30 March 1999 the applicant's lawyer urged the court to continue with his client's proceedings.
On 6 April 1999 the court rectified the payment order which, on 9 April 1999, was served on the applicant.
On 8 June 1999, 9 May and 20 September 2000 a bailiff unsuccessfully attempted to serve the execution order on the defendant, and to draft a list of movable property belonging to him.
In the meantime, on 12 April and 13 September 2000, the applicant's lawyer had requested the court to enforce the execution order.
During the period from 29 September 2000 to 8 January 2001, the defendant repeatedly attended the District Court and paid the amount due in several instalments. On 7 February 2001 the District Court remitted the whole sum of CZK 61,000 (EUR 1,865.73) to the applicant. In the meantime, on 24 October 2000, the bailiff had again unsuccessfully tried to contact the defendant at his permanent address.
On 28 February 2001 the District Court remitted the defendant's outstanding payment of 1,811 CZK (EUR 55.39) to the applicant.
In his letter of 4 February 2003 addressed to the Registry, the applicant's lawyer stated, without providing further details, that his client had received the totality of the amount due in the summer of 2001.
